Citation Nr: 0112010	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977 and from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which notified the veteran that he 
was ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
October 1999, and a statement of the case was issued in 
January 2000.  The veteran's substantive appeal was received 
in May 2000.

In correspondence received in January 2001 the veteran 
indicated that he did not want a hearing of any kind.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1973 to 
January 1977 and from August 1982 to August 1985.

2.  The veteran was not discharged or released from active 
duty after June 30, 1985, because of a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, for hardship, for convenience of the 
Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.

CONCLUSION OF LAW

The criteria for basic service eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits 
and which provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).

In the instant case, it appears that all relevant evidence 
identified by the veteran has been obtained and considered, 
and information has been received from the Department of 
Defense.  Despite vague contentions from the veteran's 
representative regarding the fact that only the educational 
file, and not the claims file, was reviewed, the Board finds 
that the educational file includes all pertinent evidence 
necessary to make an equitable determination in this case.  
There is no dispute over the veteran's service entrance and 
discharge dates or the types of discharges received.  Under 
the circumstances, the Board finds that the record as it 
stands shows that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000.  
No useful purpose would be served in this case by delaying 
appellate review for additional development.

The Board here notes that Congress revised the law governing, 
in pertinent part, service eligibility requirements for 
awards of Chapter 30 benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, 114 Stat. 1822 (Nov. 1, 2000).  The Board further 
observes that during the pendency of this appeal 38 C.F.R. 
§ 21.7044 was revised primarily for the purpose of changing 
the eligibility criteria for individuals who were on active 
duty on August 2, 1990.  However, the aforementioned 
revisions are unrelated to the issue on appeal.

The veteran maintains that he is entitled to educational 
assistance benefits under the "Montgomery GI Bill" 
provisions of Chapter 30, Title 38, United States Code.  
Entitlement to such benefits may be established in several 
ways.

First, an individual may be entitled to educational 
assistance under Chapter 30 if (among other things) he first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985.  In this case, the evidence of record 
indicates that the veteran first entered on active duty in 
January 1973; therefore, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Second, pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

In this case, information from the Department of Defense 
indicates that the veteran had remaining Chapter 34 
eligibility as of December 31, 1989.  However, the veteran 
did not serve continuously for three years after June 30, 
1985 (i.e, June 30, 1985 to June 30, 1988), nor was he 
discharged for any of the aforementioned reasons.  In short, 
based on the veteran's period of active service, he does not 
qualify for Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).  See also VAOPGCPREC 2-2001 (January 9, 
2001).

Third, eligibility for Chapter 30 educational assistance may 
also be established, notwithstanding any other provision of 
law, for an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, or was separated 
pursuant to voluntary separation incentives.  38 U.S.C.A. 
§§ 3018A, § 3018B; 38 C.F.R. § 21.7045.  However, the veteran 
was not discharged after February 2, 1991, and there is no 
documentation in the file indicating that the veteran was 
involuntarily separated or separated under the Special 
Separation Benefit Program.

Finally, a veteran may establish eligibility by showing that 
he had certain qualifying service with the Selected Reserve.  
38 U.S.C.A. § 3012(a); 38 C.F.R. § 21.7044(b).  However, 
there is no such showing or contention in this case.

While sympathetic to the arguments advanced by the veteran in 
this case, the Board is bound by the law as passed by the 
Congress and implementing regulations.  Applicable laws and 
regulations simply do not create any exception which can be 
applied to the facts of this case.  The Board is compelled to 
conclude that there is simply no legal basis to find the 
veteran eligible for educational assistance benefits under 
Chapter 30.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

